DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "(a)" in line 6.  
Claim 10 recites the limitation "(a)" in line 7.  
Claim 10 recites the limitation "(e)" in line 13.  
There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Murata
Claims 1-4 and 10 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Murata et al.(USPubN 2009/0125527; hereinafter Murata).
As per claim 1, Murata teaches a playback device for playing back music data, the playback device comprising: 
a first communicator that communicates with an external device through a first communication scheme and that receives the music data and music information indicating an attribute of the music data from the external device(“The internal bus 208 is a path for data exchange inside the information processing apparatus 200, like the internal bus 108“ in Para.[0079], “The HDD 216 has a hard disk inside and drives the hard disk to record or play back program or information (e.g. music data) that are read out and executed by the CPU 202. A portable recording medium is inserted into the drive 217, and data is exchanged between the inserted recording medium and the information processing apparatus 200.” In Para.[0084], “The music storage portion 224 stores a music file 222 that is music data converted into a file format. The music file 222 is created by encoding music according to a standard such as MP3 or ATRAC. In the music file 222, music and basic information about the music such as an artist who sings or plays the music, a single or album title that includes the music, a playback time, a lyric writer name, a music composer name, a release year and a genre of the music are recorded. The music storage portion 224 may be a particular folder that is created inside the HDD 216 so as to store the music file 222, for example” in Para.[0090], The internal bus can be interpreted as a first communicator. The portable recording medium can be interpreted as the external device and can be used as HDD well known in the art.); 
a music information storage that stores the music information received by the first communicator(“The music information database 228 records information about music with respect to the music file 222 that is stored in the music storage portion 224. The music information database 228 is stored inside the information processing apparatus 200, such as in the HDD 216, for example. The music information database 228 also records information about the tune of music that is obtained as a result 
a music player that plays back the music data received by the first communicator(“The music playback portion 234 plays back the music file 222 that is stored in the music storage portion 224” in Para.[0098]); 
a search data generator that, based on the music information, generates search data for searching for information related to the music data(“After acquiring the playback music information by reading information about the music from the music information database 228, the metadata creation portion 235 creates metadata from the acquired playback music information (step S116). The metadata that is created in the metadata creation portion 235 is acquired by the metadata acquisition portion 236 (step S118), and the metadata that is acquired by the metadata acquisition portion 236 is transmitted from the metadata transmission portion 237 to the distribution server 100 (step S120)” in Para.[0124], The metatdata can be interpreted as search data.); 
a second communicator that communicates via a network through a second communication scheme different from the first communication scheme and that transmits the search data and receives a search result for the search data("a signal transmitted via the network interface 218 from the distribution server 100 that are sent through the input/output interface 210 to the CPU 202” in Para.[0079], “The network interface 218 is connected to the network 20 and exchanges information with the distribution server 100 or the like via the network 20” in Para.[0085], “After the music selection portion 134 acquires a music file or a music list from the music storage portion 124, the music distribution portion 136 distributes the acquired music file or music list to the information processing apparatus 200 from which the metadata of the playback music information is transmitted (step S126). The distributed music file or music list reaches the information processing apparatus 200 through the network 20” in Para.[0130]); and 

As per claim 2, Murata teaches wherein the search result output outputs the search result to a display to cause the display to display the search result(Para.[0132], [0134]).
As per claim 3, Murata teaches wherein the search data is data for searching for video data related to the music data(Para.[0124]), 
the search result includes video information indicating an attribute of the video data(Para.[0130]), 
the second communicator receives the video data corresponding to the video information included in the search result from a server device(Para.[0132]), and 
the playback device further includes a video player that plays back the video data received by the second communicator and that causes the display to display the video data(Para.[0132], [0134]).
As per claim 4, Murata teaches further comprising: a receiver that receives a user operation(“The distribution server 100, which is an example of "another information processing apparatus" according to the present invention, stores music data in the form of files and, in response to a request from a user who owns the information processing apparatus 200, distributes music data corresponding to the request over the network 20” in Para.[0040]), wherein 
in a case where the receiver has received an operation for selecting specific video information from the search result displayed on the display, the second communicator receives specific video data corresponding to the specific video information from the server device(“when the distribution server 100 receives information about music that is being played back in the information processing apparatus 
the video player plays back the specific video data received by the second communicator and causes the display to display the specific video data(Para.[0040]).
As per claim 10, the limitations in the claim 10 has been discussed in the rejection claim 1 and rejected under the same rationale. 	
Allowable Subject Matter
Claims 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHYOUN PARK whose telephone number is (571)270-1333. The examiner can normally be reached M - Thur 6:00 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI Q TRAN can be reached on (571)272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNGHYOUN PARK/Examiner, Art Unit 2484